Title: Wells & Lilly to Thomas Jefferson, 13 January 1818
From: Wells & Lilly
To: Jefferson, Thomas


                        
                            Sir
                            Boston
Janry 13th 1818
                        
                        We recd this morning yours of the 3rd inst. and a vessel being fortunately just upon the point of sailing for Richmond, we have shipped in a small box the Books desired. Of these you will find a Bill on the other side. We hope you will receive them shortly in good order.
                        Stewart’s 2nd Dissn had not been published when we last heard from England. We however expect it very shortly. When reprinted it shall be forwarded by mail; as also the other Dissns as they appear.
                        We do ourselves the honour to request your acceptance of a copy of our edition of Cicero, as also of a few pamphlets, which may not be uninteresting.
                        
                        The former has been executed with much care. We have subjoined to the 17th Volume a list of such errata as had been discovered previous to the completion of the work. Some have probably escaped our search. Still, we are satisfied, the typographical errors will be found far less numerous than in the original edition of Ernesti. We have just finished an edition of Tacitus; but whether we shall proceed in our design must depend upon the disposition of the public to encourage the design.
                        
                            We have the honour to be, sir, Your obedient servants
                            Wells & Lilly
                        
                    